Citation Nr: 0947102	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  08-37 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for multifocular 
premature ventricular contractions (PVCs), claimed as heart 
disease. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1980 to July 1984. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, that denied the benefit sought on appeal.  
The Veteran appealed that decision, and the case was referred 
to the Board for appellate review.

In September 2009 the Veteran testified at a videoconference 
hearing before a Veterans Law Judge.  A transcript of that 
proceeding is of record.  



FINDINGS OF FACT

1.  A January 1990 rating decision denied service connection 
for multifocular premature ventricular contractions (PVCs), 
claimed as heart disease, finding that no new and material 
evidence had been received.  The Veteran did not appeal the 
rating decision and it is now final.

2.  The evidence associated with the claims file subsequent 
to the January 1990 rating decision does not relate to an 
unestablished fact necessary to substantiate the claim, and 
does not raise a reasonable possibility of substantiating the 
claim for service connection for multifocular premature 
ventricular contractions (PVCs), claimed as heart disease.




CONCLUSIONS OF LAW

1.  The January 1990 rating decision, which denied service 
connection for multifocular premature ventricular 
contractions (PVCs), claimed as heart disease, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2009).

2.  The evidence received subsequent to the January 1990 
rating decision is not new and material, and the claim for 
service connection for multifocular premature ventricular 
contractions (PVCs), claimed as heart disease, is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the 
Veteran dated October 2005 and August 2006.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In connection with a claim to reopen on new and material 
evidence and in accordance with Kent v. Nicholson, 20 Vet. 
App. 1 (2006), the RO must satisfy the duty to notify with a 
letter defining new and material evidence, advising the 
Veteran of the reasons for the prior denial of the claim of 
service connection and noting the evidence needed to 
substantiate the underlying claim of service connection.  The 
October 2005 letter from the RO to the Veteran satisfies this 
requirement.

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the Veteran in the adjudication of his 
appeal.  Therefore, the Board finds that the RO has satisfied 
the duty to notify and the duty to assist and will proceed to 
the merits of the Veteran's appeal.

The Veteran has claimed entitlement to service connection for 
multifocular premature ventricular contractions (PVCs), 
claimed as heart disease.  In general, service connection 
will be granted for a disability resulting from an injury or 
disease incurred in or aggravated by active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain chronic diseases, such as 
heart disease, when the disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999); see 
also Pond v. West, 12 Vet. App. 341, 346 (1999).

The Veteran's claim for service connection for multifocular 
premature ventricular contractions (PVCs), claimed as heart 
disease has been previously considered and denied by the RO 
on several occasions.  The Veteran first claimed entitlement 
to service connection for that condition in November 1984, 
shortly after being released from active service.  In a 
February 1985 rating decision the RO denied service 
connection, finding that there was no evidence of any chronic 
heart disease.  Rating decisions in December 1986 and 
September 1987 continued the prior denial.  In January 1988, 
after the Veteran properly appealed these rating decisions, 
the Board issued a decision affirming those decisions and 
finding that there was no demonstrated diagnosis of and 
organic heart disease.  It noted, in pertinent part, that 
PVCs themselves do not demonstrate heart pathology and are 
often found in otherwise normal hearts.  

Since the January 1988 Board decision the Veteran has 
attempted to reopen his claim on numerous occasions.  Each 
time, November 1989, January 1990 and February 2006, the RO 
issued rating decisions denying the claims, noting that new 
and material evidence had not been presented and the Veteran 
was notified of the decision and of his appellate rights.  
Following the November 1989 and January 1990 rating decisions 
the Veteran did not appeal, and so those decision are now 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Following 
the February 2006 rating decision, in July 2006, the Veteran 
submitted a Notice of Disagreement (NOD).  The RO issued a 
Statement of the Case (SOC) in November 2008.  In December 
2008 the Veteran filed a Substantive Appeal (VA Form 9) and 
in September 2009 a hearing before a Veterans Law Judge was 
conducted.  Regardless of how the RO ruled on the question of 
reopening, the Board must decide the matter on appeal because 
reopening is a threshold jurisdictional question for the 
Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When an appellant seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance is "new and 
material."  Under 38 C.F.R. § 3.156(a), new evidence means 
evidence not previously submitted to agency decision makers.  
Material evidence means evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

Furthermore, "material evidence" could be "some new 
evidence [that] may well contribute to a more complete 
picture of the circumstances surrounding the origin of the 
appellant's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened and the VA may then 
proceed to the merits of the claim on the basis of all the 
evidence of record.  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  

The evidence associated with the claims file since the 
January 1990 rating decision consists of letters and 
statement from the Veteran, VA treatment records and a VA 
examination report. 

VA treatment records indicate that in February 2004 the 
Veteran was admitted to the Houston VA Medical Center for 
worsening angina chest pain.  The treating physician noted 
that there was no history of myocardial infarction or 
cerebrovascular accident and no symptoms of heart failure.  
It was noted that he was to be started on a beta blocker, ace 
inhibitor, aspirin, and statin medications.  His cardiac 
enzymes were negative.  After a thorough examination the 
examiner assessed the Veteran with unstable angina and 
requested dobutamine echocardiography to assess for ischemic 
heart disease.  A chest x-ray did not find any acute 
cardiopulmonary disease.  Echocardiogram and dobutamine 
stress tests were negative.  His chest pain was attributed to 
his obstructive sleep apnea and he was discharged.  

A VA examination was conducted in September 2007.  The 
examiner outlined the Veteran's medical history and 
referenced his previous indicated multifocular premature 
ventricular contractions (PVCs) 1983 while in service.  
Cardiac examination indicating normal findings as did a 
pulmonary examination.  Stress test results indicated an 
estimate Mets of 7, but the examiner stated that the test was 
contraindicated due to shortness of breath attributable to 
morbid obesity.  X-rays revealed that heart size was normal.  
The examiner stated that there was no evidence of PVC on EKG 
at the time of the examination and no evidence of organic 
heart disease.  The examiner did reference the Veteran's 
February 2004 treatment records and noted that based EKG at 
that time showed normal sinus rhythm, PVCs and couplet, but 
no ischemic changes.  At peak dobutamine no EKG changes were 
seen, but PVCs, bigemeny and 3-beat runs of NVST did occur.  
The examiner determined that the Veteran did not have any 
organic heart disease. 

An additional stress test to evaluate the Veteran's chest 
pain was conducted in October 2007.  The examiner determined 
that the Veteran had exercise-induced hypertension, dyspnea 
during exercise and PVCs, but that he was negative for 
ischemia.  The examiner also noted that the PVCs were very 
occasional and only during recovery and that they resolved at 
the end of recovery.  

The Board notes that the RO has made two requests for Social 
Security Administration records which may have been relevant, 
but that a January 2008 response from the Social Security 
Administration indicated that they were unable to locate any 
such records.  The Board also notes that the Veteran 
participated in a hearing before a Veterans Law Judge in 
September 2009 during which he provided testimony in support 
of his claim.   He testified that his PVC's put him at risk 
of death and represent a disability.  

While the evidence presented by the Veteran and outlined 
above is new, in that it was not previously of record at the 
time of the January 1990 rating decision, it is not material.  
None of the evidence presented shows a presented diagnosed 
disability related to the Veteran's heart.  While the 
evidence does indicate that electrocardiogram (EKG) testing 
revealed intermittent multiform premature ventricular 
contractions (PVCs) and angina, those conditions are not 
disabilities in and of themselves.  

Congress specifically limits entitlement for service- 
connected disease or injury to cases where such incidents 
have resulted in a disability. See 38 U.S.C.A. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to restrict 
compensation to only presently existing conditions," and VA's 
interpretation of the law requiring a present disability for 
a grant of service connection was consistent with the 
statutory scheme. Degmetich, 104 F.3d at 1332; and see Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident has resulted in a disability).  Simply 
put, in the absence of proof of present disability there can 
be no valid claim.  As there is no competent medical evidence 
of current cardiac disability, the claim must be denied.  

The records submitted by the Veteran specifically note that 
the Veteran does not have a diagnosed underlying organic 
heart disease.  Thus, regardless of the fact that the Veteran 
has had PVCs both during service and after service, service 
connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.   The Veteran's PVCs and angina, without a diagnosed 
or identifiable underlying condition, do not constitute a 
disability for which service connection may be granted and 
the Veteran has never been diagnosed with any heart disease.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (199), appeal 
dismissed in part, and vacated and remanded in part sub nom; 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

While the Veteran has made it clear that he genuinely 
believes that he has a current heart disability, as a 
layperson, lacking in medical training and expertise, the 
Veteran cannot provide a competent opinion on a matter as 
complex as the diagnosis of his claimed disability and thus 
his views are of no probative value.  Even if the Veteran's 
opinion were accorded some probative value, it would be far 
outweighed by the opinion provided by numerous medical 
professionals who thoroughly examined the Veteran, conducted 
medical testing and found that the Veteran does not have a 
current heart disease.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  

Therefore, the evidence submitted does not raise a reasonable 
possibility of substantiating the claim and the Board 
concludes that new and material evidence has not been 
submitted to reopen the previously denied claim.  


ORDER

New and material evidence not having been submitted, the 
claim for service connection for multifocular premature 
ventricular contractions (PVCs), claimed as heart disease, 
remains denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


